Case 18-10601-MFW   Doc 1720-4   Filed 11/16/18   Page 1 of 6




                    Exhibit C
           Case 18-10601-MFW              Doc 1720-4         Filed 11/16/18        Page 2 of 6




 600 N. King Street ● Suite 400
 P.O. Box 25130 ● Wilmington, DE 19899                                                            (302) 429-4261
 Zip Code For Deliveries 19801                                                    Email: scousins@bayardlaw.com




                                             August 3, 2018

Via Electronic Mail

David B. Stratton, Esq.
Pepper Hamilton LLP
Hercules Plaza, Suite 5100
1313 Market Street
P.O. Box 1709
Wilmington, Delaware 19899-1709
strattond@pepperlaw.com

 Re:      Weinstein Company Holdings LLC—Request for Information

 Dear David:

     David, thanks for talking with me this morning. As you know, we represent Harvey
 Weinstein in connection with the chapter 11 case In re The Weinstein Company Holdings
 LLC, et al., Case No. 18-10601 (MFW) (together, the “Debtors”), currently pending in
 the United States Bankruptcy Court for the District of Delaware.

      As we discussed, Mr. Weinstein is trying to secure information related to his rights,
 claims and interests in the Debtors, including his personal effects and business records
 related to the Excluded Activities and Rights identified in Schedule I of the letter
 employment agreement between Mr. Harvey Weinstein and The Weinstein Company
 Holdings LLC, dated as of October 20, 2015 (“Schedule I”).1 I understand that Lantern
 Entertainment, LLC (“Lantern”) may have acquired certain interests from the Debtors
 related to the Excluded Activities and Rights, as well as certain rights with respect to the
 following movies: Halloween, Scary Movie, Spy Kids and Scream, among others and
 including any sequels (together, the “Movie Rights”). Mr. Weinstein is owed certain
 fees (including “distribution fees”), loan repayments, and bonuses in connection with the
 sale or distribution of any of the Excluded Activities and Rights and the Movie Rights.

       I would greatly appreciate it if you could confirm whether Lantern acquired from the
 Debtors any rights in (i) the Excluded Activities and Rights identified on Schedule I and
 (ii) the Movie Rights. If so, I would also appreciate it if you could provide me with a
 copy of the documents related to Excluded Activities and Rights and the Movie Rights.


 1
       A copy of Schedule I to Mr. Weinstein’s employment agreement is attached to this letter.

 {BAY:03332255v1}
            Case 18-10601-MFW    Doc 1720-4     Filed 11/16/18    Page 3 of 6



David B. Stratton, Esq.
August 3, 2018
Page 2


As I mentioned this morning, we have been trying to get this information from the
Debtors, but to no avail.

     Please contact me to discuss the information requested by this letter and with any
further questions.

                                           Very truly yours,


                                           Scott D. Cousins




{BAY:03332255v1}
          Case 18-10601-MFW   Doc 1720-4   Filed 11/16/18   Page 4 of 6




                              SCHEDULE I




{BAY:03332255v1}
             Case 18-10601-MFW               Doc 1720-4          Filed 11/16/18         Page 5 of 6




                                                  Schedule I

Excluded Activities and Rights

A.        Generally

     1. All "personal investing activities" including, without limitation, past and future
        investments in other businesses, such as real estate and restaurant investing; investments
        in securities or other instruments for wealth management purposes, and estate planning
        activities.
     2. Personally owned film projects and other investments as described in Section B below.
     3. All producing services provided by either or both of the Weinsteins in connection with
        any Co-Financed Project (as defined in the Acquisition Agreement) as contemplated by
        Section l 3(b) of the Acquisition Agreement
     4. All Co-Financed Project Producing Compensation (as defined in the Acquisition
        Agreement) as contemplated by Section 13(b) of the Acquisition Agreement, subject to
        the terms of this Agreement.
     5. All theatrical stage activities, including without limitation, all theater projects detailed in
        Schedule I to the Acquisition Agreement. Notwithstanding Section 9.02 of the LLC
        Agreement, you are permitted to pursue these ventures without offering a right of first
        refusal to the Company.I
     6. All activities related to books, magazines and other publications, including without
        limitation all publishing projects detailed in Schedule J to the Acquisition Agreement.

B.        Specific Projects/Income Streams

     l. Kids. This movie was released in 1995 by Shining Excalibur, a special purpose entity set
         up by the Weinsteins for this film.
     2. Dogma. This Kevin Smith movie was released in 1999 and is owned by STK, LLC a
         special purpose entity owned by the Weinsteins.
     3. Elegant Films. This company is owned individually by Harvey Weinstein. Its collection
         consists of distribution rights in the following films: El Cid Circus World, Fall ofthe
         Roman Empire, 55 Days at Peking, The Little Twins Big AdvenJures, The Little Twins
         Tales o(Enchtmlment, Go Hugo Go, Hugo the Movie Star, Haw the Toys Saved
         Christmas, The Animal Train, Gyvs & Dolls Offthe Record V,e Who's Tommy: the
         Amazing Journey and Belly Talkers.
     4. All income from Lord o(the Rings.
     5. All income from The Chronicles ofNarnia.
     6. All income from Addicted to Love.
     7. All income from Memoirs ofa Geisha.
     8. All income from Cinderella Man.
     9. Fahrenheit 9/11. This film is owned by The Fellowship Adventure Group.
     10. All income from the investment in Ago restaurant

1 Approved  by the Board of Directors ofthe Company at a meeting on March 4, 2015, as reflected in the minutes for
         such meeting, which notes that the Board "resolved that the Company is not in the theatrical stage
         business."
              Case 18-10601-MFW   Doc 1720-4   Filed 11/16/18   Page 6 of 6




        11. All income from A Band Apart (a commercial production company).
        12. All income from Niche Media.
        13. Ownership and all income from the NC-17 version of Kill Bill.
        14. All proceeds from auction(s) ofMiramax film memorabilia.
        15. God of Cookery, King of Comedy.
        16. Hardboiled, Bullet in the Head.
        17. Tommy Video: The Making of the Rock Opera.
        18. All income from The Brothers Grimm.
------11""9a.-r-The-Bum.in~----------------------------
        20. Playing for Keeps




                                         2
